J-S36045-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF: A.R.D.                     IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: J.C., MOTHER                        No. 362 WDA 2015


              Appeal from the Order Entered January 30, 2015,
          in the Court of Common Pleas of Westmoreland County,
                     Orphans’ Court, at No.: 92 of 2014

BEFORE: PANELLA, JENKINS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                       FILED JULY 09, 2015

      J.C. (Mother) appeals from the order entered January 30, 2015, in the

Court of Common Pleas of Westmoreland County, which terminated

involuntarily her parental rights to her minor daughter, A.R.D. (Child), born

in December of 2009.1 We affirm.

      Child was removed from Mother’s care on December 14, 2012, after

Westmoreland County Children’s Bureau (WCCB) received an emergency

referral indicating that Mother was engaging in prostitution and illegal drug

use. In addition, it was reported that Mother was storing prescription bottles

full of “clean” urine in her home, in order to avoid positive drug screens.

Child was adjudicated dependent by order dated February 19, 2013.



* Retired Senior Judge assigned to the Superior Court.
1
  At the time of Child’s birth, Mother was married to R.C., Jr. However, a
paternity test revealed that R.C., Jr. is not the father of Child. R.C., Jr.
executed a consent to adoption, which was confirmed by order of court on
December 12, 2014. The identity of Child’s father remains unknown. The
orphans’ court entered an order terminating the parental rights of Child’s
unknown father on January 30, 2015.
J-S36045-15


      On September 20, 2014, WCCB filed a petition to terminate Mother’s

parental rights to Child involuntarily.   A termination hearing was held on

January 26, 2015.      On January 30, 2015, the orphans’ court entered its

order terminating Mother’s rights.    Mother timely filed a notice of appeal,

along with a concise statement of errors complained of on appeal.

      Mother now raises the following issue for our review:

            Whether the [orphans’] court erred in finding by clear and
      convincing evidence that [WCCB] met its burden under 23
      Pa.C.S. §[]2511(b) that the best interest of the child was met by
      terminating [M]other’s parental rights when the [orphans’] court
      did not have an adequate record to make this determination
      because the bond between [M]other and [C]hild was not
      examined?

Mother’s brief at 4.

      We consider Mother’s claim mindful of our well-settled standard of

review.

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).


                                      -2-
J-S36045-15


      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(2), (5), (8), and (b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     ***

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement

                                    -3-
J-S36045-15


            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or
            will not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve
            the needs and welfare of the child.

                                     ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).

     On appeal, Mother presents no argument with respect to Section

2511(a).   Thus, any challenge to Section 2511(a) is waived, and we need

only consider whether the court abused its discretion by terminating



                                    -4-
J-S36045-15


Mother’s parental rights pursuant to Section 2511(b). See In re W.H., 25

A.3d 330, 339 n.3 (Pa. Super. 2011) (quoting In re A.C., 991 A.2d 884,

897 (Pa. Super. 2010)) (“‘[W]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.”’).    We have discussed our analysis under Section 2511(b) as

follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

              [I]n addition to a bond examination, the trial court
              can equally emphasize the safety needs of the child,
              and should also consider the intangibles, such as the
              love, comfort, security, and stability the child might
              have with the foster parent. Additionally, this Court
              stated that the trial court should consider the
              importance of continuity of relationships and whether
              any existing parent-child bond can be severed
              without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).



                                      -5-
J-S36045-15


      Here, Mother argues that there is no evidence of record with respect to

the bond between Mother and Child. Mother’s brief at 10. Mother contends

that the order terminating her parental rights should be reversed and that

the case should be remanded so that additional evidence can be provided

concerning the effect that terminating Mother’s parental rights would have

on Child. Id.

      The orphans’ court found that Mother failed to appear for a bonding

evaluation with Child, but that there was still sufficient evidence from which

to conclude that termination of Mother’s parental rights would serve Child’s

needs and welfare. Orphans’ Court Opinion, 3/19/2015, at 13. The court

emphasized that Child has bonded with her current foster parents and that

maintaining whatever bond exists between Mother and Child will cause

instability and inconsistency in Child’s life. Id. at 15.

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion by terminating Mother’s

parental rights to Child involuntarily.   Ms. Kathy Menzler testified that she

supervised visits between Mother and Child, and that she provided Mother

with “hands-on parenting” instruction, inter alia. N.T., 1/26/2015, at 36-37.

Ms. Menzler stated that Mother’s supervised visits began in late December of

2012. Id. By June of 2013, it was anticipated that Child would be reunified

with Mother prior to the next permanency review hearing in December of

2013. Id. at 39-40. However, Mother began to attend her visits with Child


                                      -6-
J-S36045-15


inconsistently. Id. at 41. Mother missed several visits in August of 2013,

and her visits were suspended through September of 2013. Id. at 41-42.

In October of 2013, Mother’s visits with Child were reinstated, and Mother

was attending visitation consistently.   Id. at 43.   By November of 2013,

Mother and Child were having “great visits,” and Mother’s parenting skills

were “markedly better.” Id. at 46. By December of 2013, it appeared that

reunification was a “real possibility” and could be achieved by June of 2014.

Id. at 46-47.    In January of 2014, Child began spending weekends in

Mother’s care. Id. at 48.

     However, on February 7, 2014, Mother tested positive for cocaine. Id.

at 48-49.     Ms. Menzler explained that Mother then was offered only

supervised visits with Child and that Mother again began to attend visits

inconsistently. Id. at 49-50. Specifically, Mother missed numerous visits in

February and March of 2014, and Mother’s visits were suspended through

April of 2014. Id. at 49-51. Mother did not visit with Child again until May

22, 2014.   Id. at 51.   Following this visit, Mother failed to attend several

visits in late May and June of 2014.      Id. at 52-53.   On June 18, 2014,

Mother failed to attend a scheduled visit and sent Ms. Menzler a text

message stating that “she would not be coming to any more visits with

[Child;] she said she lost two children already and couldn’t see [Child].” 2



2
 Mother later testified that she “signed over” custody of her other children.
N.T., 1/26/2015, at 115.
                                    -7-
J-S36045-15


Id. at 53.    Mother last saw Child for about 10 or 15 minutes prior to a

permanency review hearing in June of 2014. Id. at 55.

      With respect to the relationship between Mother and Child, Ms.

Menzler testified that Child initially would become distraught and cry when

Mother failed to attend visits, and that Child would ask why Mother was not

coming and state, “[M]y mommy doesn’t love me.”         Id. at 44, 49.     Ms.

Menzler noted that Child was excited to see Mother during the visit on May

22, 2014.    Id. at 51.   However, by June of 2014, Child no longer would

become upset when Mother did not attend visits.       Id. at 55.     On July 7,

2014, Child told Ms. Menzler that she wanted to be adopted. Id. at 56.

      Ms. Dawn Traill testified that she has been Child’s WCCB caseworker

since June 26, 2014. Id. at 63, 88. Ms. Traill stated that Child is “doing

wonderful” in her current pre-adoptive foster home.     Id. at 89.    Ms. Trail

noted that Child does not talk about Mother. Id. When Ms. Traill brings up

the subject of Mother, Child “doesn’t say anything.    She moves on in the

conversation.”   Id.   In addition, Child has indicated that she wants to be

adopted by her current foster family. Id. at 90. Ms. Traill opined that Child

would not be harmed if Mother’s parental rights were terminated. Id. at 90,

95.

      Psychologist Carol Patterson testified as an expert in the field of

bonding and attachment.       Id. at 7.    Ms. Patterson testified that she

performed a bonding and attachment evaluation with respect to Child and


                                    -8-
J-S36045-15


her former foster mother on October 8, 2014, and that she performed a

bonding and attachment evaluation with respect to Child and her current

foster parents on October 15, 2014.3 Id. at 7-8. Ms. Patterson explained

that Child demonstrated a “very strong bond” with her former foster mother.

Id. at 8. Ms. Patterson noted that Child appears to view her former foster

mother as her grandmother and calls her “grandma.”       Id.   Ms. Patterson

stated that Child demonstrated “even a stronger bond” with her current

foster parents, that she appears to view them as primary parental figures,

and that she calls them “mommy and daddy.” Id. at 9.

     Ms. Patterson further testified that an evaluation with respect to Child

and Mother had been scheduled for September 30, 2014, but that Mother

failed to attend. Id. at 10. The evaluation subsequently was rescheduled

for October 7, 2014, but Ms. Patterson received a call from WCCB indicating

that Mother could not attend due to a court hearing. Id. Mother called on

January 19, 2015, to reschedule the evaluation again.    Id.   Ms. Patterson




3
   At the time Ms. Patterson conducted her bonding evaluations, Child was
living with her former foster parents and visiting with her current foster
parents on the weekends. N.T., 1/26/2015, at 9. At the time of the
termination hearing, Ms. Patterson was not aware that Child now was living
full-time with her current foster parents as of December 8, 2014. Id. at 9-
10, 19-20. As a result, Ms. Patterson described Child’s former foster parents
as her “current foster parents” and described her current foster parents as
her “secondary foster parents.” Id. at 8.


                                    -9-
J-S36045-15


stated that the evaluation now was scheduled for March 3, 2015.4 Id. at 10-

11.

      Ms. Sacha Martin testified that she is a licensed marriage and family

therapist, and that she has provided mental health counseling to Child since

December 12, 2013. Id. at 22-23. Ms. Martin explained that she has been

endeavoring   to   address   Child’s    behavioral   issues,   including   “verbal

aggressions, non-compliance with adults,” and “inability to express her

anger in appropriate ways.”    Id. at 23.       According to Ms. Martin, Child’s

behavioral issues resulted from her lack of “a secure attachment” and “a

place to call home.” Id. Ms. Martin noted that Child experienced behavioral

issues after being placed with her current foster parents, but that those

behaviors have decreased “in the past few weeks.” Id. at 23-24.




4
  Ms. Patterson produced a report explaining her findings, which was entered
into evidence as WCCB Exhibit 1. In her report, Ms. Patterson stated that
she was unable to determine the nature of the bond between Mother and
Child, as Mother failed to appear at her bonding evaluation. WCCB Exhibit 1
at 15. However, Ms. Patterson opined that, given Mother’s lack of contact
with Child, inter alia, “[Child] has been able to transfer any existing bond or
attachment that she may have had with her mother” to her former foster
parents, and that Child has “developed a strong bond and beginning
attachment” with her current foster parents. Id. Ms. Patterson attempted
to testify to this conclusion during the termination hearing, but Mother’s
counsel objected. N.T., 1/26/2015, at 12-18. The orphans’ court sustained
the objection, concluding that Ms. Patterson’s opinion as to what sort of
bond Child may have with Mother only was addressed at the end of her
report, and that this opinion was contradicted by Ms. Patterson’s statement
that she could not assess the bond between Mother and Child because
Mother failed to appear at her bonding evaluation. Id. at 16-19.

                                       - 10 -
J-S36045-15


      Ms. Martin further testified that Child is “functioning pretty well” and

doing “very well” in the foster home.      Id. at 23-24. She also stated that

Child has been “adjusting well” and is “very happy.” Id. at 25. Ms. Martin

observed that Mother’s lack of contact with Child has made Child “very sad.”

Id. at 25. However, Ms. Martin explained that she recommended in early

December of 2014 that Child no longer have visits with Mother, as Child was

adjusting to her new foster home and needed stability, and because “to

introduce an inconsistent factor at that point I don’t think would have been

beneficial for [Child].”   Id. at 25-26.     Specifically, Ms. Martin drafted a

letter, dated December 30, 2014, in which she indicated that visitation

between Child and Mother would impact Child’s “mental health stability in a

negative way” and limit her ability to bond with her current foster parents.

Id. at 33-34.   Ms. Martin opined that Child would not suffer any harm if

Mother’s parental rights were terminated. Id. at 26.

      Mother testified that she is 33 years old and that she has suffered

from substance abuse issues since she was 17 years old.            Id. at 103.

Mother explained that her failure to visit with Child resulted from drug use

and the fact that she was “not in the right state of mind.” Id. at 104, 112.

However, Mother stated that she attended drug abuse treatment from

November 24, 2014, until December 19, 2014, and that she was discharged

successfully from that program. Id. Mother claimed that she no longer is

using drugs or alcohol, that she now is attending “12 step meetings” and


                                    - 11 -
J-S36045-15


being prescribed Suboxone, and that she soon will be engaging in additional

dual diagnosis treatment. Id. at 103, 106, 108-09, 119. Mother indicated

that she contacted WCCB to request visitation shortly after leaving her most

recent rehabilitation program.       Id. at 112.    Mother denied that she ever

made statements suggesting that she would give up her rights to Child

voluntarily. Id. at 111. Mother indicated that she loves Child and that Child

loves her and is happy to spend time with her. Id. at 113.

      The record supports the orphans’ court’s conclusion that it would serve

Child’s needs and welfare to terminate Mother’s parental rights. As observed

by the orphans’ court, a formal bonding evaluation is not necessary in order

to support a termination order. See In re K.H.B., 107 A.3d 175, 180 (Pa.

Super. 2014) (citing In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010))

(“[I]n conducting a bonding analysis, the court is not required to use expert

testimony,   but   may   rely   on    the   testimony   of   social   workers   and

caseworkers.”). In addition, it appears that whatever bond existed between

Mother and Child has weakened significantly as a result of Child’s lengthy

stay in foster care and Mother’s failure or refusal to visit with Child. Child is

doing well in foster care and has stated that she wants to be adopted. It is

clear that any remaining bond that Mother and Child still may have is

outweighed by Mother’s history of neglect and drug relapse, and by Child’s

need for permanence and stability.              See C.D.R., 111 A.3d at 1220

(concluding that the appellant mother’s bond with C.D.R. was outweighed by


                                       - 12 -
J-S36045-15


the mother’s “repeated failure to remedy her parental incapacity,” and by

C.D.R.’s need for permanence and stability). No relief is due.

      Accordingly, because we conclude that the orphans’ court did not

abuse its discretion by involuntarily terminating Mother’s parental rights to

Child, we affirm the order of the orphans’ court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/9/2015




                                    - 13 -